 



Exhibit 10.8

BAYLAKE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PLAN DOCUMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE
  DESCRIPTION        
ARTICLE 1
  NAME AND PURPOSE     1-1  
ARTICLE 2
  DEFINITIONS     2-1  
ARTICLE 3
  ELIGIBILITY AND PARTICIPATION     3-1  
ARTICLE 4
  SERP CONTRIBUTION AND ACCOUNT     4-1  
ARTICLE 5
  DEFERRAL ACCOUNT     5-1  
ARTICLE 6
  VESTING     6-1  
ARTICLE 7
  FORMS OF BENEFIT PAYMENTS     7-1  
ARTICLE 8
  BENEFIT PAYMENT EVENTS     8-1  
ARTICLE 9
  BENEFICIARIES     9-1  
ARTICLE 10
  RIGHTS OF PARTICIPANTS AND BENEFICIARIES     10-1  
ARTICLE 11
  TRUST     11-1  
ARTICLE 12
  CLAIMS PROCEDURE     12-1  
ARTICLE 13
  ADMINISTRATION     13-1  
ARTICLE 14
  AMENDMENT AND TERMINATION     14-1  
ARTICLE 15
  MISCELLANEOUS     15-1  

 



--------------------------------------------------------------------------------



 



BAYLAKE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

          The Baylake Bank Supplemental Executive Retirement Plan (“the Plan”)
is hereby adopted by Baylake Bank, a corporation organized and existing under
and by virtue of the laws of the State of Wisconsin (the “Bank”);

W I T N E S S E T H:

          WHEREAS, the Bank, in order to reward a select group of management
and/or highly compensated employees (hereinafter referred to as “Executive(s)”),
desires to provide Executives with additional retirement benefits through a
Supplemental Executive Retirement Plan (the “SERP”).

          NOW, THEREFORE, the Bank hereby adopts the Plan, effective March 1,
2005, as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1

NAME AND PURPOSE



1.1.   Name. The name of the Plan shall be the Baylake Bank Supplemental
Executive Retirement Plan.   1.2.   Purpose. The purpose of the Plan is to
reward certain management and highly compensated employees of the Bank who have
contributed to the Bank’s success and are expected to continue to contribute to
such success in the future.   1.3.   Plan for a Select Group. The Plan shall
only cover Executives of the Bank (chosen at the Bank’s discretion), who are
members of a “select group of management or highly compensated employees” within
the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Bank shall
have the authority to take any and all actions necessary or desirable in order
for the Plan to satisfy the requirements set forth in ERISA and the regulations
thereunder applicable to plans maintained for Executives who are members of a
select group of management or highly compensated employees.   1.4.   Not a
Funded Plan. It is the intention and purpose of the Bank that the Plan shall be
deemed to be “unfunded” for tax purposes and deemed a plan as would properly be
described as “unfunded” for purposes of Title I of ERISA. The Plan shall be
administered in such a manner, notwithstanding any contrary provision of the
Plan, in order that it will be so deemed and would be so described.

1-1



--------------------------------------------------------------------------------



 



ARTICLE 2

DEFINITIONS

          Unless the context otherwise indicates, the following words used
herein shall have the following meanings wherever used in this instrument:



2.1.   Administrator. The word “Administrator” shall mean such person or entity
as determined by the Bank, and in absence of such determination, the Bank.  
2.2.   Appeals Committee. The words “Appeals Committee” shall mean the Executive
Committee of the Board established pursuant to Article 12 herein.   2.3.   Bank.
The word “Bank” shall mean Baylake Bank and any successor corporation or
business organization which shall assume the duties and obligations of Baylake
Bank, under the Plan.   2.4.   Beneficiary. The word “Beneficiary” shall mean
any person who receives, or is designated to receive, payment of any benefit
under the terms of the Plan because of the participation of a Participant in the
Plan.   2.5.   Benefit Commencement Date. The words “Benefit Commencement Date”
shall mean the first date as of which benefits are to be paid pursuant to the
terms of the Plan.   2.6.   Benefit Payment. The words “Benefit Payment” shall
mean payment of the benefit as set forth in Article 7 and Article 8, as
applicable.   2.7.   Board. The word “Board” shall mean the board of directors
of the Bank.   2.8.   Bonus. The word “Bonus” shall mean compensation for
services performed for the Bank over a period of at least 12 months where the
payment or amount of the compensation is contingent on the satisfaction of
organizational or individual performance criteria that are not substantially
certain to be met when the deferral election with respect to the Bonus is
submitted.   2.9.   Change in Control. The “Change in Control” shall mean either
a “Change in Ownership,” “Change in Effective Control” or a “Change of Ownership
of a Substantial Portion of Assets,” as defined below:

Change in Ownership



    A change in the ownership of the Bank occurs on the date that any one
person, or more than one Person Acting as a Group (as defined below), acquires
ownership of stock of the Bank that, together with stock held by such person or
Group, constitutes more than 50% of the total fair market value or total voting
power of the stock of the Bank . However, if any one person or more than one
Person Acting as a Group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Bank, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Bank (or to cause a change in the effective
control of the

2-1



--------------------------------------------------------------------------------



 



Bank). An increase in the percentage of stock owned by any one person, or
Persons Acting as a Group, as a result of a transaction in which the Bank
acquires its stock in exchange for property will be treated as an acquisition of
stock. This applies only when there is a transfer of stock of the Bank (or
issuance of stock of the Bank) and stock in the Bank remains outstanding after
the transaction.

Persons Acting as a Group: Persons will not be considered to be acting as a
group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Bank. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.

Change in Effective Control

A change in the effective control of a corporation occurs on the date that
either -

(i) Any one person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Bank possessing
35% or more of the total voting power of the stock of the Bank; or

(ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election,

In the absence of an event described in paragraph (i) or (ii), a change in the
effective control of a corporation will not have occurred.

Acquisition of additional control: If any one person, or more than one Person
Acting as a Group, is considered to effectively control the Bank, the
acquisition of additional control of the Bank by the same person or persons is
not considered to cause a change in the effective control of the Bank (or to
cause a change in the ownership of the Bank.

Change of Ownership of a Substantial Portion of Assets

A change in the ownership of a substantial portion of the Bank’s assets occurs
on the date that any one person, or more than one Person Acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Bank that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Bank immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of the Bank, or the value of the assets being

2-2



--------------------------------------------------------------------------------



 



disposed of, determined without regard to any liabilities associated with such
assets.

Transfers to a related person: There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the Bank
immediately after the transfer. A transfer of assets by the Bank is not treated
as a change in the ownership of such assets if the assets are transferred to -

(i) A shareholder of the Bank (immediately before the asset transfer) in
exchange for or with respect to its stock;

(ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Bank;

(iii) A person, or more than one Person Acting as a Group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Bank; or

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).

A person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which the Bank has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Bank after the transaction is not treated as a change in the ownership of the
assets of the Bank.



2.10.   Code. The word “Code” shall mean the Internal Revenue Code of 1986 and
any regulations or other pronouncements promulgated thereunder. Whenever a
reference is made herein to a specific Code section, such reference shall be
deemed to include any successor Code section having the same or a similar
purpose.   2.11.   Deferral Account. The words “Deferral Account” shall mean a
bookkeeping account maintained by the Administrator on behalf of each
Participant.   2.12.   Disability The word “Disability” shall have the following
meaning: A Participant shall be considered disabled if the Participant:



  (a)   Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical of mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or     (b)   Is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under a
long-term disability plan covering employees of the Bank or under the disability
insurance provisions of the Social Security Act.

2-3



--------------------------------------------------------------------------------



 



2.13.   Effective Date. The words “Effective Date” shall mean the date the Plan
becomes effective, which is March 1, 2005.   2.14.   ERISA. The acronym “ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended, and
any regulations or other pronouncements promulgated thereunder. Whenever a
reference is made herein to a specific ERISA section, such reference shall be
deemed to include any successor ERISA section having the same or a similar
purpose.   2.15.   Executive. The word “Executive” shall mean any common-law
employee of the Bank, whether or not a Board member, but excluding any person
serving only in the capacity of Board member.   2.16.   Executive Committee. The
words “Executive Committee” shall mean the Executive Committee of the Board or
any successor thereto.   2.17.   Measurement Funds. The words “Measurement
Funds” shall mean hypothetical investments the Participant may elect to value
his or her SERP Account or Deferral Account balances.   2.18.   Participant. The
word “Participant” shall mean any eligible Executive who is designated by the
Executive Committee as eligible to participate in the SERP.   2.19.  
Participant Access System. The words “Participant Access System” shall mean the
online administration system that provides Participants with continual access to
Account balances and important Plan information, as well as the ability to
reallocate Measurement Funds.   2.20.   Plan. The word “Plan” shall mean the
Baylake Bank Supplemental Executive Retirement Plan as set forth herein,
effective as of the Effective Date, and as it may be later amended.   2.21.  
Plan Year. The words “Plan Year” shall mean the 12-month period ending on
December 31 in each calendar year.   2.22.   SERP Account. The words “SERP
Account” shall mean a bookkeeping account maintained by the Administrator on
behalf of each Participant.   2.23.   SERP Contribution. The words “SERP
Contribution” shall mean for each Participant an amount determined by the Bank
and credited to the Participant’s SERP Account.   2.24.   Termination of
Employment. The words “Termination of Employment” shall mean for any Participant
the occurrence of any one of the following events:



  (a)   The Participant is discharged by the Bank unless the Participant is
subsequently reemployed and given pay back to date of discharge, or     (b)  
The Participant voluntarily terminates employment with the Bank.

2-4



--------------------------------------------------------------------------------



 



2.25.   Unforeseeable Emergency. The term “Unforeseeable Emergency” means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. An unforeseeable emergency is met
only if the amounts paid with respect to an emergency do not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the payment, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).   2.26.   Year of Service. The words “Year of
Service” shall mean each fiscal year commencing from the date of hire of the
Executive by the Bank.

2-5



--------------------------------------------------------------------------------



 



ARTICLE 3

ELIGIBILITY AND PARTICIPATION



3.1.   Eligibility. The Executive Committee may, from time to time, in its
discretion, designate one or more Executives as eligible to participate in the
Plan. An Executive shall only be considered eligible for participation (or to
continue to participate) if he or she is part of a “select group of management
and highly compensated employees” within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1).   3.2.   Participation. Each Executive who has been
designated as eligible to participate in the Plan shall become a Participant on
or as of the date of designation as an Executive eligible to participate in the
Plan. The Executive shall remain a Participant until the earlier of (a) the date
of his or her Termination of Employment, or (b) the cessation of eligible status
pursuant to Article 3.3.   3.3.   Cessation of Participation Initiated by the
Executive Committee. In the event that the Executive Committee determines, in
its sole discretion, that a Participant is not, or may not be, a member of a
“select group of management or highly compensated employees” as defined above,
then the Executive Committee may, in its sole discretion, terminate such
Participant’s participation in the Plan. In the event of such termination of
participation:



  (a)   Such Participant shall no longer have additional amounts credited to his
or her SERP and Deferral Accounts;     (b)   The Executive Committee shall
direct that such actions be taken which most closely adhere to the terms of the
Plan while not putting at risk its status as a plan maintained for a “select
group of management or highly compensated employees;” and     (c)   With respect
to a Participant whose Plan participation is terminated on or after January 1,
2006, no payments shall be made to the Participant other than pursuant to
Article 7 and Article 8.

3-1



--------------------------------------------------------------------------------



 



ARTICLE 4

SERP CONTRIBUTION AND ACCOUNT



4.1.   SERP Contribution. The Bank in its discretion shall make an annual SERP
Contribution to each Participant’s SERP Account.   4.2.   Establishment of SERP
Account. The Administrator or designated representative shall establish a SERP
Account in the name of each Participant on its books and records. All amounts
credited to the SERP Account of any Participant, or Beneficiary shall constitute
a general, unsecured liability of the Bank, as applicable, to such person.  
4.3.   Crediting of SERP Contributions. SERP Contributions shall be credited to
the Participant’s SERP Account as of March 1 of the Plan Year.   4.4.  
Adjustment of SERP Account. The SERP Account shall be adjusted for earnings,
gains and losses as if such SERP Account held actual assets and such assets were
invested in Measurement Funds in accordance with Article 4.5. The value of each
Participant’s SERP Account shall be determinable on a daily basis as follows,
using the terms and methods in the order defined below:



  (a)   Beginning Balance. The balance at the beginning of the day. This equals
the Ending Balance (as described below) as of the end of the most recent
business day, which for purposes of this Plan shall mean those days on which the
New York Stock Exchange was open for trading.     (b)   Sub-Ending Balance. The
Beginning Balance, plus SERP Contribution credits, less any Benefit Payments and
forfeitures (as provided in Article 8.6), which are made on or occur as of such
date.     (c)   Investment Earnings. Investment earnings, gains and losses
determined pursuant to this Article will be credited to each Participant’s SERP
Account as of each business day.     (d)   Ending Balance. The Sub-Ending
Balance plus Investment Earnings.



4.5.   Measurement Funds. The Bank shall designate Measurement Funds for the
valuation of each Participant’s SERP Account as if such SERP Account held actual
assets. The Measurement Funds may include but shall not be limited to the
following types of funds as determined by the Bank:



  (a)   mutual funds, including without limitation, equity funds, money market
funds, fixed income funds and balanced funds,     (b)   any insurance company’s
general account, or     (c)   any special account established and maintained by
any insurance company.

4-1



--------------------------------------------------------------------------------



 



    The Bank shall have the sole discretion to determine the number of
Measurement Funds to be designated hereunder and the nature of the funds and may
change or eliminate the Measurement Funds designated hereunder from time to
time.



    Participants shall direct the allocation of his or her SERP Account among
the Measurement Funds designated by the Bank as though such SERP Account held
actual assets. Any such directions of investment shall be subject to such rules
as the Bank and Administrator may prescribe, including, but not limited to,
rules concerning the manner of providing investment directions and the frequency
of changing such investment directions. In the event a Participant does not
direct the investment of any portion of a Participant’s SERP Account, such
undirected portion shall be deemed to be invested in the money market fund.

4-2



--------------------------------------------------------------------------------



 



ARTICLE 5

DEFERRAL ACCOUNT



5.1.   Deferral Elections. A Participant in the Plan has the right to make
certain elections with respect to the deferral of salary and/or Bonus. If a
Participant makes a deferral election under the Plan for a Plan Year, then a
portion of the salary and/or Bonus which would normally be paid to the
Participant by the Bank shall be retained by the Bank, as applicable, and, in
lieu thereof, an amount equal thereto, shall constitute a deferral amount
hereunder and shall be credited to the Participant’s Deferral Account pursuant
to Article 5.7.   5.2.   Salary Deferral. With respect to each Plan Year, a
Participant may elect to defer all or a portion of salary by making a deferral
election via the Participant Access System or in writing, as required by the
Administrator. A Participant’s deferral election shall specify a stated
percentage or dollar amount of the Participant’s salary, which specified
percentage or dollar amount shall not exceed 100% of the Participant’s salary,
less amounts necessary to satisfy employee tax obligations or elections made as
part of the Bank’s other benefit plans. The amount so elected under the deferral
election shall be credited to the Participant’s Deferral Account under the Plan.
Except as provided in Article 5.4, no salary deferral election shall be
effective with respect to salary earned before the first day of the Plan Year
commencing after the applicable deferral election is provided to the
Administrator in a form acceptable to the Administrator.   5.3.   Bonus
Deferral. A Participant may elect to defer all or a portion of his or her
potential Bonus award for any 12-month award period by making a deferral
election via the Participant Access System or in writing, as required by the
Administrator, at least six months prior to the end of such period. A
Participant’s deferral election shall specify a stated percentage or dollar
amount of the Participant’s Bonus, which specified percentage or dollar amount
shall not exceed 100% of the Participant’s Bonus, less amounts necessary to
satisfy employee tax obligations or elections made as part of the Bank’s other
benefit plans. The amount so elected under the deferral election shall be
credited to the Participant’s Deferral Account under the Plan.   5.4.   General
Deferral Election Rules. A Participant’s deferral election shall be irrevocable
for the entire Plan Year for which it is made. All deferral elections under the
Plan, and all resulting deferrals, shall be subject to the rules as set forth in
Code Section 409A. In the Plan Year in which the Participant is first eligible
to make a deferral election or in which the Plan first becomes effective, a
deferral election may be made within 30 days after the Participant is first
eligible or the Plan’s effective date, as applicable, which election shall apply
to salary or Bonus for services rendered after the date of election.
Notwithstanding the foregoing, a Participant may elect to defer all or a portion
of his or her potential Bonus award for any award period by submitting a
deferral election at least six months prior to the end of such period.
Subsequent deferral elections shall be made as provided in Articles 5.2 and 5.3.
The Administrator may establish other procedures, limits and restrictions from
time to time. The minimum annual deferral amount shall be $5,000.

5-1



--------------------------------------------------------------------------------



 



5.5.   Establishment of Deferral Accounts. The Administrator or designated
representative shall establish one or more Deferral Accounts in the name of each
Participant on its books and records. All amounts credited to the Deferral
Account of any Participant, or Beneficiary shall constitute a general, unsecured
liability of the Bank, as applicable, to such person.   5.6.   Crediting of
Deferral Amounts. Amounts shall be credited to the Participant’s Deferral
Account as of the date the salary or Bonus would have otherwise been paid to the
Participant, absent the deferral election.   5.7.   Adjustment of Deferral
Account. The Deferral Account shall be adjusted for earnings, gains and losses
as if such Deferral Account held actual assets and such assets were invested in
Measurement Funds in accordance with Article 5.8. The value of each
Participant’s Deferral Account shall be determinable on a daily basis as
follows, using the terms and methods in the order defined below:



  (a)   Beginning Balance. The balance at the beginning of the day. This equals
the Ending Balance (as described below) as of the end of the most recent
business day.     (b)   Sub-Ending Balance. The Beginning Balance, plus deferral
amounts, less any Benefit Payments and forfeitures (as provided in Article 8.6),
which are made on or occur as of such date.     (c)   Investment Earnings.
Investment earnings, gains and losses determined pursuant to this Article will
be credited to each Participant’s Deferral Account as of each business day.    
(d)   Ending Balance. The Sub-Ending Balance plus Investment Earnings.



5.8.   Measurement Funds. The Bank shall designate Measurement Funds for the
valuation of each Participant’s Deferral Account as if such Deferral Account
held actual assets. The Measurement Funds may include but shall not be limited
to the following types of funds as determined by the Bank:



  (a)   mutual funds, including without limitation, equity funds, money market
funds, fixed income funds and balanced funds,     (b)   any insurance company’s
general account, or     (c)   any special account established and maintained by
any insurance company.



    The Bank shall have the sole discretion to determine the number of
Measurement Funds to be designated hereunder and the nature of the funds and may
change or eliminate the Measurement Funds designated hereunder from time to
time.



5.9.   Participants shall direct the allocation of their Deferral Account among
the Measurement Funds designated by the Bank as though such Deferral Account
held actual assets. Any such directions of investment shall be subject to such
rules as the Bank and Administrator may prescribe, including, but not limited
to, rules concerning the manner of providing investment directions and the
frequency of changing such investment directions. In the event a Participant
does not direct the investment of any portion of a Participant’s Deferral
Account, such undirected portion shall be deemed to be invested in the money
market Measurement Fund.

5-2



--------------------------------------------------------------------------------



 



5-3



--------------------------------------------------------------------------------



 



ARTICLE 6

VESTING



6.1.   Vesting of SERP Account. A Participant becomes 100% vested in his or her
SERP Account upon the completion of 10 Years of Service and attaining age 55.  
6.2.   Vesting of Deferral Account. A Participant will always be 100% vested in
his or her Deferral Account.   6.3.   Vesting Upon Certain Events for SERP
Account. A Participant shall be considered vested in his or her SERP Account
upon the occurrence of certain events including, but not limited to, the
following:



  (a)   the Participant’s death;     (b)   the Participant’s Termination of
Employment due to Disability; or     (c)   the date of a Change in Control.

6-1



--------------------------------------------------------------------------------



 



ARTICLE 7

FORMS OF BENEFIT PAYMENTS



7.1.   Normal Form. Unless elected to the contrary, a Participant’s Deferral and
SERP Accounts, to the extent vested under Article 6, shall be paid pursuant to
Form 1 as described in Article 7.3.   7.2.   Election of Benefit Payment Forms.
Subject to certain restrictions described herein, in lieu of receiving Benefit
Payments in accordance with Form 1, a Participant may elect in his or her
initial deferral election to receive Benefit Payments pursuant to Form 2 as
described in Article 7.3. Such election shall be in a form provided by the
Administrator, shall indicate the number of annual installments (not to exceed
30), and shall be signed by the Participant.   7.3.   Forms. The forms of
Benefit Payments are as follows:



  (a)   Form 1. Lump Sum Payment. The Participant shall receive a single sum
payment on the Benefit Commencement Date.     (b)   Form 2. Installments. The
Participant shall receive payments commencing on the Benefit Commencement Date
of up to 30 annual installments, as elected by the Participant pursuant to
Article 7.2.



7.4.   Terms and Conditions of Forms. The forms of Benefit Payments described in
Article 7.3 shall be subject to the following conditions:



  (a)   Benefit Payments under Form 2 shall be paid annually during the first
month of the Plan Year;     (b)   If Benefit Payments under Form 2 have
commenced and the Participant dies before his or her SERP Account (if vested)
and Deferral Account have been paid in full, and the Participant’s surviving
spouse is the named Beneficiary, then any remaining Benefit Payments shall be
paid to the surviving spouse as a continuation under Form 2 as elected by the
Participant; if Benefit Payments have not commenced, or if Benefit Payments
under Form 2 have commenced but the Participant’s surviving spouse is not the
named Beneficiary, the SERP Account (if vested) and Deferral Account balances
shall be paid to the named Beneficiary under Form 1 within 60 days following the
date of the Participant’s death;     (c)   If any Participant is receiving
Benefit Payments under Form 2 and the Participant’s Beneficiary dies after the
Benefit Commencement Date, but prior to the death of the Participant, such
Participant shall be entitled to designate a new Beneficiary;     (d)   For
purposes of Benefit Payments under Form 2, such Benefit Payments shall be
calculated on the basis of the values of the Participant’s SERP Account (if
vested) and Deferral Account determined as of the December 31st preceding the
payment date, except that the final Benefit Payment shall use the current value;
and

7-1



--------------------------------------------------------------------------------



 



  (e)   If at any time the remaining SERP Account (if vested) or Deferral
Account balance is less than $10,000, then such remaining balance shall be paid
in one lump sum as soon as administratively feasible.



7.5.   Modification of Elected Forms. A Participant may change from Form 1 to
Form 2, or may change the period of installment payments elected under Form 2,
by written notice filed with the Administrator. Any such modified election must
adhere to the following requirements:



  (a)   Such election may not shorten or otherwise accelerate the period of
installment payments initially elected under Form 2;     (b)   Such election may
not take effect until at least 12 months after the date on which the election is
made;     (c)   The first Benefit Payment with respect to such election must be
deferred for a period of not less than five years from the date such Benefit
Payment would otherwise have been made; and     (d)   Such election is not made
less than 12 months prior to the date of the first scheduled or actual Benefit
Payment.



7.6.   Correction of Amounts Payable. Anything contained in this Article 7 to
the contrary notwithstanding, if, after a Participant’s Termination of
Employment, the SERP or Deferral Account balance which would have been payable
under the Plan is subject to any deduction, change, offset or correction, then
the amount payable to such Participant or Beneficiary shall be adjusted to
reflect any such deduction, change, offset or correction.   7.7.   Timing of
Payments. Payments under the Plan shall be made as of the time specified
elsewhere in the Plan. Notwithstanding the foregoing provisions of this
Article 7 and such other provisions to the contrary, the requirement that a
Benefit Payment commence on or before a particular date shall not apply if the
Administrator is unable to locate the Participant or the Beneficiary after
making reasonable efforts to do so, provided that, within 60 days after the
Participant or the Beneficiary is located, a Benefit Payment is made retroactive
to such date.

7-2



--------------------------------------------------------------------------------



 



ARTICLE 8

BENEFIT PAYMENT EVENTS



8.1.   Termination of Employment. A Participant who has a Termination of
Employment shall be paid his or her SERP (if vested) and Deferral Accounts, in
such form as provided under Article 7. The Benefit Commencement Date for a
Participant whose Termination of Employment occurs after attaining age 65 shall
be the date elected by the Participant in his or her initial deferral election,
not to exceed the January 1st immediately following the Participant’s 75th
birthday. If such an election has not be made or the Participant’s Termination
of Employment occurs before attaining age 65, then the Benefit Commencement Date
shall be as soon as administratively feasible but not later than 60 days
following the date of such Termination of Employment.   8.2.   Key Employees.
Except for any payments pursuant to Articles 8.3, 8.4, 8.5, 8.7 or 8.8, the
Benefit Commencement Date of a Participant who is a “key employee” of the Bank
as defined in Code Section 416(i) (generally, an officer having annual
compensation of more than $135,000, as adjusted; a 5% owner; or a 1% owner
having annual compensation of more than $150,000) shall not be earlier than the
date that is six months after the Participant’s Termination of Employment.  
8.3.   Death. A Participant who dies prior to receipt of any unpaid SERP Account
or Deferral Account balance shall have the remaining balance paid to his or her
Beneficiaries in accordance with Article 7.4(b).   8.4.   Disability. A
Participant who suffers a Disability shall receive his or her Deferral and SERP
Accounts pursuant to Article 7.2, or if applicable, Article 7.3, which Benefit
Payments shall commence as of the first day of the month following Termination
due to Disability.   8.5.   Fixed Date. A Participant may elect in his or her
initial deferred election to receive a specified percentage of, or dollar amount
from, his or her Deferral Account as of a specific Benefit Commencement Date,
which may be any date prior to Termination of Employment.   8.6.   Forfeiture.
Notwithstanding anything to the contrary in this Plan, a current or former
vested and unvested Participant’s SERP Account and/or Benefit Payments from his
or her SERP Account shall be forfeited if the Bank determines at any time that
the current or former Participant has (i) been convicted of, or entered a plea
of nolo contendre to, a felony or other crime involving moral turpitude;
(ii) embezzled or misappropriated the Bank’s funds or property; or
(iii) breached any fiduciary duty owed to the Bank or engaged in any act of
self-dealing that is detrimental to the Bank.   8.7.   Change in Control. Upon a
Change in Control, the Bank shall make a payment to the Participants in lieu of
his or her other rights with respect to the SERP Account. The amount of the
Change in Control SERP Benefit Payment shall be the greater of:



  (a)   The Participant’s SERP Account balance, or

8-1



--------------------------------------------------------------------------------



 



  (b)   The lump sum present value, at the time of Change in Control, of 20
annual payments, beginning at age 65, of the Change in Control SERP benefit
amount, discounted at 6%. This Change in Control SERP benefit amount is equal
to:



  (i)   60% of the Participant’s base salary at the time of the Change in
Control, projected to age 65 at a 4.5% annual growth rate, less     (ii)   the
Bank’s portion of the projected age 65 annual Social Security benefit, less    
(iii)   the annual payment provided by the Bank’s portion of the Participant’s
401(k) plan value at the time of the Change in Control, accumulated at 8% to age
65, and paid over 20 annual installments using a 6% annual interest rate.



  The Change in Control Deferral Account benefit to be paid immediately will be
the value of the Deferral Account at the time of the payment.    
Notwithstanding the foregoing, if the payment required to be made under this
Article 8.7(b), when considered alone and not aggregated with other payments to
the Participant from the Bank that would be deemed “excess parachute payments”
under Code Section 280G(b)(1), is deemed by the Bank to be a “parachute payment”
under Code Section 280G(b)(2), then the Change in Control SERP benefit amount
shall be automatically reduced to an amount equal to $1.00 less than three times
the “base amount” (as defined in Code Section 280G(b)(3)) (the “Reduced
Amount”). Provided, however, the preceding sentence shall not apply if the sum
of (A) the amount of the Change in Control SERP benefit amount less (B) the
amount of excise tax payable by the Participant under Code Section 4999 with
respect to such Change in Control SERP benefit amount (not aggregated with any
other payments to the Participant from the Bank), is greater than the Reduced
Amount. The decision of the Bank (based upon the recommendations of its tax
counsel and accountants) as to the characterization of payments as parachute
payments, the value of parachute payments, the amount of excess parachute
payments, and the payment of the Reduced Amount shall be final.



8.8.   Hardship Withdrawal. In the event that the Administrator, upon
application of a Participant, determines that the Participant has suffered an
Unforeseeable Emergency, the Bank shall pay to the Participant an amount, not in
excess of the sum of the Participant’s vested Account balances, necessary to
satisfy the emergency. Such payment shall be made in Form 1 pursuant to
Article 7.3. To the extent of such withdrawal, the Participant’s Account
balances shall be canceled.   8.9.   Change of Benefit Commencement Date. A
Participant shall elect the Benefit Commencement Date at the time the initial
deferral election is submitted. A Participant may subsequently change such
election as long as:



  (a)   Such election does not accelerate the time or schedule of any Benefit
Payment;

8-2



--------------------------------------------------------------------------------



 



  (b)   Such election does not take effect until at least 12 months after the
date on which the election is made;     (c)   The first Benefit Payment with
respect to such election must be deferred for a period of not less than five
years from the date such Benefit Payment would otherwise have been made; and    
(d)   Such election is not made less than 12 months prior to the date of the
first scheduled or actual Benefit Payment.



    Such election shall be in a form prescribed for this purpose by the
Administrator and signed by the Participant. Such election shall be deemed to be
made when it shall have been received by the Administrator or designated
representative.

8-3



--------------------------------------------------------------------------------



 



ARTICLE 9

BENEFICIARIES



9.1.   Automatic Beneficiary. Unless a Participant has designated a Beneficiary
in accordance with the provisions of Article 9.2, the Beneficiary shall be
deemed to be the person or persons in the first of the following classes in
which there are any survivors of such Participant:



  (a)   spouse at the time of Participant’s death,     (b)   issue, per stirpes,
    (c)   parents, or     (d)   executor or administrator of Participant’s
estate.



9.2.   Designated Beneficiary or Beneficiaries. A Participant may designate the
Beneficiary or Beneficiaries to receive any benefit payable under Article 8.3,
using a form provided by the Administrator. In the event a Participant dies at a
time when a designation is on file which does not dispose of the total benefit
payable under Article 8.3, then the portion of such benefit payable on behalf of
said Participant, the disposition of which was not determined by the deceased’s
designation, shall be paid to a Beneficiary determined under Article 9.1. Any
ambiguity in a Beneficiary designation shall be resolved by the Administrator.

9-1



--------------------------------------------------------------------------------



 



ARTICLE 10

RIGHTS OF PARTICIPANTS AND BENEFICIARIES



10.1.   Creditor Status of Participant and Beneficiary. The Plan constitutes the
unfunded, unsecured promise of the Bank to make Benefit Payments to each
Participant and Beneficiary in the future and shall be a liability solely
against the general assets of the Bank. The Bank shall not be required to
segregate, set aside or escrow any amounts for the benefit of any Participant or
Beneficiary. Each Participant and Beneficiary shall have the status of a general
unsecured creditor of the Bank and may look only to the Bank and their general
assets for Benefit Payments under the Plan.   10.2.   Rights with Respect to a
Trust. Any trust and any assets held thereby to assist the Bank in meeting their
obligations under the Plan shall in no way be deemed to controvert the
provisions of Article 10.1.   10.3.   Investments. In its sole discretion, the
Bank may acquire insurance policies, annuities or other financial vehicles for
the purpose of providing future assets of the Bank to meet their anticipated
liabilities under the Plan. Such policies, annuities or other investments shall
at all times be and remain unrestricted general property and assets of the Bank
or property of a trust. Participants and Beneficiaries shall have no rights,
other than as general creditors, with respect to such policies, annuities or
other acquired assets.

10-1



--------------------------------------------------------------------------------



 



ARTICLE 11

TRUST



11.1.   Establishment of Trust. Notwithstanding any other provision or
interpretation of the Plan, the Bank may establish a trust in which to hold
cash, insurance policies or other assets to be used to make, or reimburse the
Bank, as applicable, for Benefit Payments to the Participants or Beneficiaries.
Any trust assets shall at all times remain subject to the claims of general
creditors of the Bank in the event of their insolvency as more fully described
in the trust.   11.2.   Obligations of the Bank. Notwithstanding the fact that a
trust may be established under Article 11.1, the Bank shall remain liable for
paying the benefits under the Plan. However, any payment of benefits to a
Participant or a Beneficiary made by such a trust shall satisfy the Bank’s
obligation to make such payment to such person.   11.3.   Trust Terms. A trust
established under Article 11.1 may be revocable by the Bank provided; however,
that such a trust may become irrevocable in accordance with its terms in the
event of a Change in Control. Such a trust may contain such other terms and
conditions as the Bank may determine to be necessary or desirable. The Bank may
terminate or amend a trust established under Article 11.1 at any time, and in
any manner it deems necessary or desirable, subject to the preceding sentence
and the terms of any agreement under which any such trust is established or
maintained.

11-1



--------------------------------------------------------------------------------



 



ARTICLE 12

CLAIMS PROCEDURE



12.1.   Claim for Benefits. Any claim for benefits under the Plan shall be made
in writing to the Administrator in such a manner as the Administrator shall
reasonably prescribe. The Administrator shall process each such claim and
determine entitlement to benefits within 30 days following the receipt of a
completed application for benefits unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial 30-day period. In no event
shall such extension exceed a period of 30 days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date as of which the Administrator expects to
render the final decision.   12.2.   Denial of a Claim. If such a claim is
wholly or partially denied by the Administrator, the Administrator shall notify
the claimant of the denial of the claim in writing, delivered in person or
mailed by first class mail to the claimant’s last known address. Such notice of
denial shall contain:



  (a)   the specific reason or reasons for denial of the claim,     (b)   a
reference to the relevant Plan provisions upon which the denial is based,    
(c)   a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary and     (d)   an explanation of the Plan’s claim
review procedure.



  If no such notice is provided, and if the claim has not been granted within
the time specified above for approval of the claim, the claim shall be deemed
denied and subject to review as described below. The interpretations,
determinations and decisions of the Administrator shall be final and binding
upon all persons with respect to any right, benefit and privilege hereunder,
subject to the review procedures set forth in this Article 12.   12.3.   Request
for Review of a Denial of a Claim for Benefits. Any claimant or authorized
representative of the claimant whose claim for benefits under the Plan has been
denied or deemed denied, in whole or in part, by the Administrator may upon
written notice delivered to the Appeals Committee request a review by the
Appeals Committee of such denial of Participant’s claim for benefits. Such
claimant shall have 60 days from the date the claim is deemed denied, or
180 days from receipt of the notice denying the claim, as the case may be, in
which to request such a review. The claimant’s notice must specify the relief
requested and the reason such claimant believes the denial should be reversed.  
12.4.   Appeals Procedure. The Appeals Committee is hereby authorized to review
the facts and relevant documents, including the Plan document, to interpret the
Plan and other relevant documents and to render a decision on the appeal of the
claimant. Such review

12-1



--------------------------------------------------------------------------------



 



    may be made by written briefs submitted by the claimant and the
Administrator or at a hearing, or by both, as shall be deemed necessary by the
Appeals Committee. Upon receipt of a request for review, the Appeals Committee
shall schedule a hearing to be held (subject to reasonable scheduling conflicts)
not less than 30 nor more than 45 days from the receipt of such request. The
date and time of such hearing shall be designated by the Appeals Committee upon
not less than 15 days notice to the claimant and the Administrator unless both
accept shorter notice. The notice shall specify that such claimant must
indicate, in writing, at least five days in advance of the time established for
such hearing, claimant’s intention to appear at the appointed time and place, or
the hearing will automatically be canceled. The reply shall specify any other
persons who will accompany claimant to the hearing, or such other persons will
not be admitted to the hearing. The Appeals Committee shall make every effort to
schedule the hearing on a day and at a time which is convenient to both the
claimant and the Administrator. The hearing will be scheduled at the Bank’s
headquarters unless the Appeals Committee determines that another location would
be more appropriate. The Bank shall provide the claimant, upon request and free
of charge, reasonable access to and copies of all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits and claimant may submit issues and comments in
writing prior to or during the hearing.



12.5.   Decision upon Review of Denial of Claim for Benefits. After the review
has been completed, the Appeals Committee shall render a decision, in writing, a
copy of which shall be sent to both the claimant and the Administrator. In
making its decision, the Appeals Committee shall have full power, authority, and
discretion to determine any and all questions of fact, resolve all questions of
interpretation of this instrument or related documents which may arise under any
of the provisions of the Plan or such documents as to which no other provision
for determination is made hereunder, and exercise all other powers and
discretions necessary to be exercised under the terms of the Plan which it is
herein given or for which no contrary provision is made and to determine the
right to benefits of, and the amount of benefits, if any, payable to, any person
in accordance with the provisions of the Plan. The Appeals Committee shall
render a decision on the claim review promptly, but not more than 45 days after
the receipt of the claimant’s request for review, unless a hearing is held, in
which case the 45-day period shall be extended to 30 days after the date of the
hearing. Such decision shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, shall contain specific
references to the pertinent provisions of the Plan and related documents upon
which the decision is based, and shall state that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits. The decision on review
shall be furnished to the claimant within the appropriate time described above.
If the decision on review is not furnished within such time, the claim shall be
deemed denied on review at the end of such period. There shall be no further
appeal from a decision rendered by the Appeals Committee. The decision of the
Appeals Committee shall be final and binding in all respects on the
Administrator, the Bank and the claimant. Except as otherwise provided by law,
the review procedures of this Article 12 shall be the claimant’s sole and
exclusive remedy and shall be in lieu of all actions at law, in equity, pursuant
to arbitration or otherwise.

12-2



--------------------------------------------------------------------------------



 



12.6.   Establishment of Appeals Committee. The Board shall appoint the members
of an Appeals Committee which shall consist of three or more members. The
members of the Appeals Committee shall remain in office at the will of the
Board, and the Board, from time to time, may remove any of said members of the
Appeals Committee with or without cause. A member of the Appeals Committee may
resign upon written notice to the remaining member or members of the Appeals
Committee and to the Board, respectively. The fact that a person is a
Participant shall not disqualify them from acting as a member of the Appeals
Committee, nor shall any member of the Appeals Committee be disqualified from
acting on any question because of Participant’s interest therein, except that no
member of the Appeals Committee may act on any claim which such member has
brought as a Participant or Beneficiary under the Plan. In the case of death,
resignation or removal of any member of the Appeals Committee, the remaining
members shall act until a successor-member shall be appointed by the Board. At
the Administrator’s request, the Senior Vice President of Human Resources of the
Bank shall notify the Administrator in writing of the names of the original
members of the Appeals Committee, of any and all changes in the membership of
the Appeals Committee, of the member designated as Chairman, and the member
designated as Secretary, and of any changes in either office. Until notified of
a change, the Administrator shall be protected in assuming that there has been
no change in the membership of the Appeals Committee or the designation of
Chairman or of Secretary since the last notification was filed with it. The
Administrator shall be under no obligation at any time to inquire into the
membership of the Appeals Committee or its officers. All communications to the
Appeals Committee shall be addressed to its Secretary at the address of the
Bank. Unless the Board shall appoint others as the Appeals Committee, the three
Board members with the longest period of active service on the Board shall
constitute such Appeals Committee.   12.7.   Operations of Appeals Committee. On
all matters and questions, a decision of a majority of the members of the
Appeals Committee shall govern and control. Meetings may be held in person or by
electronic means. In lieu of a meeting, decisions may be made by unanimous
written consent. The Appeals Committee shall appoint one of its members to act
as its Chairman and another member to act as Secretary. The terms of office of
these members shall be determined by the Appeals Committee, and either or both
the Secretary and Chairman may be removed by the other members of the Appeals
Committee for any reason which such other members may deem just and proper. The
Secretary shall do all things directed by the Appeals Committee. Although the
Appeals Committee shall act by decision of a majority of its members as above
provided, nevertheless in the absence of written notice to the contrary, every
person may deal with the Secretary and consider the Secretary’s acts as having
been authorized by the Appeals Committee. Any notice served or demand made on
the Secretary shall be deemed to have been served or made upon the Appeals
Committee.

12-3



--------------------------------------------------------------------------------



 



ARTICLE 13

ADMINISTRATION



13.1.   Appointment of Administrator. The Board shall appoint the Administrator
which shall be any person(s), corporation or partnership (including the Bank
itself) as the Board shall deem desirable in its sole discretion. The
Administrator may be removed or resign upon 30 days written notice or such
lesser period of notice as is mutually agreeable. Unless the Board appoints
another Administrator, the Executive Committee shall be the Administrator.  
13.2.   Powers and Duties of the Administrator. Except as expressly otherwise
set forth herein, the Administrator shall have the authority and responsibility
granted or imposed on an “administrator” by ERISA. The Administrator shall
determine any and all questions of fact, resolve all questions of interpretation
of the Plan which may arise under any of the provisions of the Plan as to which
no other provision for determination is made hereunder, and exercise all other
powers and discretions necessary to be exercised under the terms of the Plan
which it is herein given or for which no contrary provision is made. The
Administrator shall have full power and discretion to interpret the Plan and
related documents, to resolve ambiguities, inconsistencies and omissions, to
determine any question of fact, and to determine the rights and benefits, if
any, of any Participant, or other applicant, in accordance with the provisions
of the Plan. Subject to the provisions of any claims procedure hereunder, the
Administrator’s decision with respect to any matter shall be final and binding
on all parties concerned, and neither the Administrator nor any of its
directors, officers, employees or delegates nor, where applicable, the
directors, officers or employees of any delegate, shall be liable in that regard
except for gross abuse of the discretion given it and them under the terms of
the Plan. All determinations of the Administrator shall be made in a uniform,
consistent and nondiscriminatory manner with respect to all Participants and
Beneficiaries in similar circumstances. The Administrator, from time to time,
may designate one or more persons or agents to carry out any or all of its
duties hereunder.   13.3.   Engagement of Advisors. The Administrator may employ
actuaries, attorneys, accountants, brokers, employee benefit consultants, and
other specialists to render advice concerning any responsibility the
Administrator, Appeals Committee or Executive Committee has under the Plan. Such
persons may also be advisors to the Bank.   13.4.   Payment of Costs and
Expenses. The costs and expenses incurred in the administration of the Plan
shall be paid in either of the following manners as determined by the Bank in
its sole discretion:



  (a)   The expenses may be paid directly by the Bank; or     (b)   The expenses
may be paid out of the trust, if any (subject to any restriction contained in
such trust or required by law).



  Such costs and expenses include those incident to the performance of the
responsibilities of the Administrator, Appeals Committee or Executive Committee,
including but not limited to, claims, administration fees and costs, fees of
accountants, legal counsel and other specialists, bonding expenses, and other
costs of administering the Plan. Notwithstanding the foregoing, in no event will
any person serving in the capacity of Administrator, Appeals Committee member or
Executive Committee member who is a full-time employee of the Bank be entitled
to any compensation for such services.

13-1



--------------------------------------------------------------------------------



 



13-2



--------------------------------------------------------------------------------



 



ARTICLE 14

AMENDMENT AND TERMINATION



14.1.   Power to Amend or Terminate. Except as otherwise provided herein
following a Change in Control, the Plan may be amended by the Bank at any time,
and may be terminated by the Bank at any time, but no such amendment,
modification or termination shall reduce the amounts credited to the SERP and
Deferral Accounts of any Participant, determined as of the date of such
amendment, modification or termination. Such amendment or termination shall be
in writing, executed by two or more Board members whose actions are authorized
or ratified by the Board. The Plan may not be amended (but may be terminated)
during the two-year period following a Change in Control except that amendments
may be made as required by law. Notwithstanding the foregoing, the Bank may
amend this Plan in any manner that it deems necessary to comply with Code
Section 409A or Department of the Treasury guidance published with respect
thereto.   14.2.   Effects of Plan Termination. If the Plan is terminated, then,
on and after the effective date of such termination, all deferrals and
allocations hereunder shall cease. Notwithstanding the Plan’s termination, each
Participant’s SERP Account (if vested) and Deferral Account balances shall be
paid solely in accordance with Articles 7.1 through 7.4 and Articles 8.1 through
8.7 and with the then current Benefit Payment election of each Participant, as
if the Plan had continued in effect.   14.3.   No Liability for Plan Amendment
or Termination. Neither the Bank, nor any officer, nor any Board member thereof
shall have any liability as a result of the amendment or termination of the
Plan. Without limiting the generality of the foregoing, the Bank shall have no
liability for terminating the Plan notwithstanding the fact that a Participant
may have expected to have future allocations made on Participant’s behalf
hereunder had the Plan remained in effect.

14-1



--------------------------------------------------------------------------------



 



ARTICLE 15

MISCELLANEOUS



15.1.   Non-Alienation. No benefits or amounts credited to any SERP or Deferral
Account under the Plan shall be subject in any manner to be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, attached, garnished
or charged in any manner (either at law or in equity), and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber, attach, garnish
or charge the same shall be void; nor shall any such benefits or amounts in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person entitled to such benefits or amounts as are
herein provided to Participant.   15.2.   Tax Withholding. The Bank may withhold
from a Participant’s compensation or any payment made by it under the Plan such
amount or amounts as may be required for purposes of complying with the tax
withholding or other provisions of the Code or the Social Security Act or any
state or local income or employment tax act or for purposes of paying any
estate, inheritance or other tax attributable to any amounts payable hereunder.
  15.3.   Incapacity. If the Administrator determines that any Participant or
other person entitled to payments under the Plan is incompetent by reason of
physical or mental disability and is consequently unable to give a valid receipt
for payments made hereunder, or is a minor, the Administrator may order the
payments becoming due to such person to be made to another person for the
Participant’s benefit, without responsibility on the part of the Administrator
to follow the application of amounts so paid. Payments made pursuant to this
Article shall completely discharge the Administrator, the Bank and the Appeals
Committee with respect to such payments.   15.4.   Administrative Forms. All
applications, elections and designations in connection with the Plan made by a
Participant or other person shall become effective only when duly executed on
forms or via the Plan’s Participant Access System as provided by the
Administrator and filed with the Administrator.   15.5.   Independence of Plan.
Except as otherwise expressly provided herein, the Plan shall be independent of,
and in addition to, any other benefit agreement or plan of the Bank or any
rights that may exist from time to time thereunder.   15.6.   No Employment
Rights Created. The Plan shall not be deemed to constitute a contract conferring
upon any Participant the right to remain employed by the Bank for any period of
time.   15.7.   Responsibility for Legal Effect. Neither the Bank, the
Administrator, the Executive Committee, Appeals Committee, nor any officer,
member, delegate or agent of any of them, makes any representations or
warranties, express or implied, or assumes any responsibility concerning the
legal, tax, or other implications or effects of the Plan. Without limiting the
generality of the foregoing, the Bank shall not have any liability for the tax
liability which a Participant may incur resulting from participation in the Plan
or the payment of benefits hereunder.

15-1



--------------------------------------------------------------------------------



 



15.8.   Limitation of Duties. The Bank, the Executive Committee, the
Administrator, the Appeals Committee, and their respective officers, members,
employees and agents shall have no duty or responsibility under the Plan other
than the duties and responsibilities expressly assigned to them herein or
delegated to them pursuant hereto. None of them shall have any duty or
responsibility with respect to the duties or responsibilities assigned or
delegated to another of them.   15.9.   Limitation of Sponsor Liability. Any
right or authority exercisable by the Bank, pursuant to any provision of the
Plan, shall be exercised in the Bank’s capacity as sponsor of the Plan, or on
behalf of the Bank in such capacity, and not in a fiduciary capacity, and may be
exercised without the approval or consent of any person in a fiduciary capacity.
Neither the Bank, nor any of its respective officers, members, employees, agents
and delegates, shall have any liability to any party for its exercise of any
such right or authority.   15.10.   Successors. The terms and conditions of the
Plan shall inure to the benefit of and bind the Bank and their successors, the
Participants, their Beneficiaries and the personal representatives of the
Participants and their Beneficiaries.   15.11.   Controlling Law. The Plan shall
be construed in accordance with the laws of the State of Wisconsin to the extent
not preempted by laws of the United States.   15.12.   Notice. Any notice or
filing required or permitted to be given to the Committee under the Plan shall
be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, to the address below:

              Baylake Bank     217 North 4th Avenue     P. O. Box 9     Sturgeon
Bay, Wisconsin 54235

  Attn:   Administrator, Baylake Bank

      Supplemental Executive Retirement Plan



15.13.   Headings and Titles. The Article headings and titles of Articles used
in the Plan are for convenience of reference only and shall not be considered in
construing the Plan.   15.14.   General Rules of Construction. The masculine
gender shall include the feminine and neuter, and vice versa, as the context
shall require. The singular number shall include the plural, and vice versa, as
the context shall require. The present tense of a verb shall include the past
and future tenses, and vice versa, as the context may require.   15.15.  
Severability. In the event that any provision or term of the Plan, or any
agreement or instrument required by the Administrator, is determined by a
judicial, quasi-judicial or administrative body to be void or not enforceable
for any reason, all other provisions or terms of the Plan or such agreement or
instrument shall remain in full force and effect and shall be enforceable as if
such void or nonenforceable provision or term had never been a part of the Plan,
or such agreement or instrument except as to the extent the

15-2



--------------------------------------------------------------------------------



 



    Administrator determines such result would have been contrary to the intent
of the Bank in establishing and maintaining the Plan.



15.16.   Indemnification. The Bank shall indemnify, defend, and hold harmless
any Executive, officer or Board member of the Bank for all acts taken or omitted
in carrying out the responsibilities of the Bank, Executive Committee,
Administrator or Appeals Committee under the terms of the Plan. This
indemnification for all such acts taken or omitted is intentionally broad, but
shall not provide indemnification for any civil penalty that may be imposed by
law, nor shall it provide indemnification for embezzlement or diversion of Plan
funds for the benefit of any such individual. The Bank shall indemnify any such
individual for expenses of defending an action by a Participant, Beneficiary,
service provider, government entity or other person, including all legal fees
and other costs of such defense. The Bank shall also reimburse any such
individual for any monetary recovery in a successful action against such
individual in any federal or state court or arbitration. In addition, if a claim
is settled out of court with the concurrence of the Bank, the Bank shall
indemnify any such individual for any monetary liability under any such
settlement, and the expenses thereof. Such indemnification will not be provided
to any person who is not a present or former Executive, officer or Board member
of the Bank nor shall it be provided for any claim by a participating Bank
against any such individual.

IN WITNESS WHEREOF, Baylake Bank, by its appropriate officers duly authorized,
has caused the Plan to be executed and adopted as of March 1, 2005.

Baylake Bank

             
By
      Date:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


  Chief Executive Officer        

15-3